Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2021

                                      No. 04-19-00466-CR

                                   Scott Ralph WHEELOCK,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B18291
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

        In his underlying criminal case, appellant was charged by indictment with driving while
intoxicated, enhanced to a third-degree felony by two prior offenses for the same offense. On
September 23, 2020, this court issued an opinion affirming appellant’s criminal conviction. On
November 12, 2020, this court denied appellant’s motion for rehearing and/or new trial. On
March 26, 2021, this court issued its mandate in this appeal.

        On May 12, 2021, appellant filed the following two pro se pleadings with this court: (1)
Motion for Response from Court on ‘Writ of Error’” and (2) Writ of Error and Response to
Denial of Review of Enhancements. In the first motion, appellant asserts he has not received a
response to certain questions he posed regarding proceedings before the trial court. In the writ of
error, appellant complains the State did not satisfy its burden of proof with regard to certain
enhancements.

       It appears from appellant’s filings that he is challenging his underlying conviction and/or
the legality of his confinement. Appellant’s remedy is to file an application for writ of habeas
corpus. The Texas Court of Criminal Appeals is “the only court with jurisdiction in final post-
conviction felony proceedings,” Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991), and the procedure set out in Texas Code of Criminal Procedure Article 11.07
is “the exclusive State felony post-conviction judicial remedy available in Texas.” See TEX.
CODE CRIM. PROC. art. 11.07, § 5 (“After conviction the procedure outlined in [Article 11.07]
shall be exclusive and any other proceeding shall be void and of no force and effect in
discharging the prisoner.”). Because we conclude that the procedures in Article 11.07 provide
the exclusive means for appellant to obtain the relief he requests, we DENY his motion.



       It is so ORDERED on this 13th day of May, 2021.

                                                                PER CURIAM




       PER CURIAM: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court